Title: To Benjamin Franklin from William Robertson, 12 December 1768
From: Robertson, William
To: Franklin, Benjamin


Dear Sir
College of Edinbr Decr 12th 1768
I was favoured with your letter of the 26th recommending Sir Rogers of New York to a degree in Divinity. I hope that I need not say that every request from you, has with me the authority of a command, because I am sure you will recommend no person who is not entitled to that mark of our respect which you sollicit for him. On this occasion, I have not the entire merit of confiding in your testimony, Sir Roger’s character was known to some Gentlemen here, and their account of him fully confirms every thing that you have said in his favour. The degree of D.D. is accordingly conferred upon him. His diploma is ordered to be made out, and shall be sent by the first person I can find to take charge of it. I have drawn upon you by this post for £12 7s. 6d. I have time to add no more as the post is going but that I am with great respect and attachment Dear Sir Your most faithful humble Servant
William Robertson
